UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                   Criminal No. 08-0242 (PLF)
                                    )
GREGORY JOEL SITZMANN,              )
                                    )
      Defendant.                    )
___________________________________ )


                            MEMORANDUM OPINION AND ORDER

                The docket in this case shows that there are two pro se motions filed by the

defendant Gregory Joel Sitzmann that have never been resolved. One is a pro se letter, mailed to

the Court sometime after May 12, 2012, requesting a new trial and for permission to proceed in

pro se status. It was filed on the docket of the Court on May 21, 2012 as Docket No. 175. The

second is a pro se letter mailed to the Court on June 4, 2012, and filed on the docket of the Court

on June 13, 2012 as Docket No. 188. On October 24, 2013, at the conclusion of the hearing on

Mr. Sitzmann’s motion for judgment of acquittal or for a new trial, the Court inquired of

Mr. Sitzmann and his new counsel, Paul Knight, about the status of the two pro se motions.

After conferring with his client, counsel filed a status report on October 31, 2013 (Docket

No. 240) regarding Docket Nos. 175 and 188.

                Mr. Knight indicated in the status report that Mr. Sitzmann’s May 12, 2012 pro se

letter to the Court (Docket No. 175) was drafted while the trial was still in progress. The letter

described his difficult relationship with his appointed trial counsel. Mr. Sitzmann was asking for

a mistrial or, in the alternative, to allow him to proceed pro se or, in the alternative, if a mistrial
was declared, to have different counsel appointed at a new trial. The jury returned its verdict on

May 21, 2012 (Docket No. 173). The letter motion (Docket No. 175), was subsequently

docketed that same day, May 21, 2012. Mr. Knight stated in his status report that because the

relief requested – namely, a mistrial or the right to return to pro se status – had been overtaken

by the jury’s verdict, the requests set forth in Docket No. 175 were then moot. He also stated,

however, that Mr. Sitzmann reserved his right to raise the issues described in Docket No. 175

concerning his representation in a subsequent motion.

               Mr. Sitzmann’s June 4, 2012 pro se letter to the Court (Docket No. 188) asked the

Court to reconsider whether certain testimony should be excluded under Kastigar v. United

States, 406 U.S. 441 (1972). Mr. Knight represented in the status report that he had met with

Mr. Sitzmann at the D.C. Jail and that Mr. Sitzmann had decided to withdraw this letter request

for reconsideration. Mr. Sitzmann noted that any Kastigar issues that may exist were already

preserved in the record by the Court’s prior Kastigar-related rulings.

               In view of the representations made by Mr. Sitzmann through his counsel in the

October 31, 2013 status report, it is hereby

               ORDERED that defendant’s pro se letter motion for a new trial [#175] is

DENIED as moot; and it is

               FURTHER ORDERED that defendant’s pro se motion referred to on the docket

as Motion to Dismiss Charge or, Alternatively, to Declare a Mistrial [#188] is DENIED as moot.

               SO ORDERED.

                                                              /s/______________________
                                                              PAUL L. FRIEDMAN
DATE: November 20, 2014                                       United States District Judge




                                                 2